Citation Nr: 1760773	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tod M. Leaven, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's appointed representative


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is currently with the RO in Winston-Salem, North Carolina.

In September 2017, the Veteran was afforded a Video Conference hearing before the undersigned Veterans Law judge.  Although the Veteran was not present at the hearing, the Veteran's appointed representative provided testimony in the Veteran's absence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of entitlement to nonservice-connected pension benefits.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C. § 1521(a); 38 C.F.R. § 3.3.  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(2). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. § 1501(4); 38 C.F.R. § 3.2.  The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, in the case of a veteran who actually served in the Republic of Vietnam during that period; or beginning on August 5, 1964 and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning August 2, 1990 through the present.  38 C.F.R. § 3.2(i).

The record establishes that the Veteran served on active duty from June 1986 to June 1990, as noted on the DD Form 214.  This period of service falls between the Vietnam era and Persian Gulf War, and is not considered a "period of war."  In this case, the Veteran has repeatedly contended that he had additional service (at least 90 days) aboard the USS Engage after discharge from active service in June 1990.  Specifically, the Veteran contends that, after discharge from active duty in June 1990, he was transferred on Reserve status on August 9, 1990 to the USS Engage, and had a drill on August 31, 1990, on the USS Engage.  See Hearing Transcript at 3.  

The DD Form 214 reveals that the Veteran was released from active duty (in June 1990) and transferred to the Naval Reserve and that his reserve obligatory termination date was in June 1994.  A personnel record indicates that on August 31, 1990, the Veteran was aboard the USS Engage and received drill pay.  In this regard, the exact dates the Veteran contends he was on the USS Engage are unclear.  While the personnel records indicate the Veteran was aboard the USS Engage in August 1990, the Veteran, through the representative, has alleged that the Veteran was aboard the USS Engage from September 1991 through November 1991.  Id. at 5-6.

Regardless, while the RO has undertaken some development, the record is unclear whether the Veteran's complete personnel record for the period of Naval Reserve service from June 1990 to June 1994 has been requested.  In light of the Veteran's contention indicating there are outstanding periods of unverified active service in the Naval Reserve, the Board finds that a remand is necessary in order for VA to attempt to obtain the Veteran's complete service personnel records, and attempt to verify all periods of active service (including after June 1990).

Of record is the command history of the USS Engage for the calendar year 1990.  The Board finds that the command or ship history for the calendar year 1991 should be obtained as well.  Evidence indicates that the USS Engage was decommissioned in December 1991, and the Veteran's representative mentioned this same conclusion at the September 2017 hearing.

In discussing how best to verify the Veteran's possible period of active duty while in the reserves after his discharge in June 1990, the undersigned consulted two former Navy personnel (both of whom work at the Board), who explained that deck logs would not substantiate the Veteran's presence on the USS Engage, but rather the service personnel records would provide that information, and the command or ship history would provide the location of the ship.  Thus, these are the two pieces of information the Board is requesting be obtained to assist the Veteran in establishing his additional period of active duty service while in the reserves.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Research Center (NPRC) and/or other appropriate unit records depository and research agency and request the Veteran's complete service personnel records, to include his period of service in the Naval reserves from June 1990 to June 1994.  

Request verification of all dates the Veteran served on active duty (in addition to the already-verified period of active duty from June 1986 to June 1990).  Specifically, verify the Veteran's dates of service in the Naval Reserve, to include the dates for each period of active duty, active duty for training, and inactive duty for training from June 1990 to June 1994, and prepare a summary of such dates.

2. Contact the appropriate facility to obtain the command history of the USS Engage for the calendar year 1991 (January 1991 to December 1991).  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue of entitlement to nonservice-connected pension benefits in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

